Case 1:19-cv-03594-GLR Document 24 Filed 02/12/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

 

BIG BIRDS, LLC
Plaintiff,
Civil Action No:
- VS - 1:19-cv-03594-GLR
CC BEAUTY COLLECTION
INC., et al.,
Defendants.

 

 

Declaration of Christine Medrick

I, Christine Medrick, hereby make the following Declaration in support of
Defendants’ Motion to Dismiss Plaintiff's Complaint in accordance with the provisions of 28
U.S.C. § 1746:

I. I submit this declaration based upon personal knowledge and my review of
business records in support of the above-referenced action.

2. I am the President of CC Beauty Collection, Inc. (“CC Beauty”) and I am over
21 years of age, and I am competent to testify regarding the facts stated herein.

3. I am a permanent resident of the State of California, I reside in the State of
California, and do not own any real property in the State of Maryland.

4. I have never traveled to the State of Maryland, nor have I stepped foot in the
State of Maryland in my lifetime. I do not have any meaningful contacts, ties, or relations

with the State of Maryland.

107526553.v1
Case 1:19-cv-03594-GLR Document 24 Filed 02/12/20 Page 2 of 2

5. I do not own, nor do I serve as an executive for, any businesses that are
incorporated or registered to do business in the State of Maryland. As such, I do not
maintain a residence or an office in the State of Maryland.

6. At the time of the conduct alleged in the Complaint, I was not aware of
Plaintiff. Moreover, until Plaintiff filed the instant action, I was not aware that it was
organized or existing under the laws of the State of Maryland, nor that it had a principal place
of business in Owings Mills, Maryland.

a I do not maintain a bank account within the State of Maryland.

8. Litigating this matter, in the State of Maryland, would be a hardship to myself
and to the above two entities.

[ declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is

true and accurate to the best of my knowledge.

Executed on this a day of February, 2020.

  

Christine Medrick

 

107526553.v1
